Case 1:20-cv-20078-RNS Document 16 Entered on FLSD Docket 04/23/2020 Page 1 of 12



                           UNITED STATES DISTRICT COURT FOR
                           THE SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 1:20-cv-20078-RNS

   MARIA DOLORES CANTO MARTI, as
   personal representative of the Estates of
   Dolores Marti Mercade and Fernando Canto
   Bory,

          Plaintiff,

   v.

   IBEROSTAR HOTELES Y
   APARTAMENTOS, S.L., a Spanish limited
   liability company,

          Defendant.

   ____________________________________/


                       DEFENDANT’S MOTION TO STAY PROCEEDINGS

         Defendant IBEROSTAR HOTELES Y APARTAMENTOS, S.L.U. (“Iberostar”) submits

  this Motion to Stay Proceedings in the above-titled action until Defendant obtains authorization

  from the European Commission to answer or otherwise move to dismiss the Complaint but no

  longer than 75 days. In support, Defendant states as follows:

                              I.   PRELIMINARY STATEMENT

         1.      Iberostar is caught between the conflicting demands of two legal systems: that of

  the United States and that of the European Union (“EU”). On the one hand, Iberostar must respond

  to Plaintiff’s Complaint by May 8, 2020. On the other hand, the European Commission requires

  an EU-based company to obtain authorization before it can file a response to any lawsuit brought

  under the Cuban Liberty and Democratic Solidarity (Libertad) Act (the “Helms-Burton Act” or the

  “Act”). This requirement arises from the EU blocking statute enacted to counteract the effects of
Case 1:20-cv-20078-RNS Document 16 Entered on FLSD Docket 04/23/2020 Page 2 of 12



  the Helm-Burton Act, expressly prohibiting a Spanish entity such as Iberostar1 from complying

  “whether directly or through a subsidiary or other intermediary person, actively or by deliberate

  omission, with any requirement or prohibition, including requests of foreign courts, based on or

  resulting, directly or indirectly, from the laws specified in the Annex [which expressly includes

  the Act] or from actions based thereon or resulting therefrom.” See Council Regulation 2271/96,

  Protecting Against the Effects of the Extra-Territorial Application of Legislation Adopted by a

  Third Country, and Actions Based Thereon or Resulting Therefrom, 1996 O.J. (L 309) 1 (EC) (the

  “Council Regulation 2271/96”) attached as Exhibit A.

          2.       On April 15, 2020, Iberostar filed an application for authorization from the

  European Commission to respond to the Complaint in this action. See Exhibit B.2 Iberostar has

  also requested the expedited consideration of its application to the European Commission.

  Iberostar does not know how long it will take to obtain a response to its application given that the

  applicable European legislation establishes no specific deadline for the European Commission to

  answer the request. Iberostar will be prepared to respond promptly after it receives a response on

  or after May 8, 2020. To avoid a protracted delay, this request for a stay is limited to no more than

  75 days.

          3.       Should Iberostar ignore the European Commission’s mandate and actively

  participate in this action without the Commission’s authorization, each breach would be subject to

  a penalty of up to EUR 600,000 by the Spanish government pursuant to Spanish Law 27/1998, of

  July 13, on Sanctions Applicable to Infringements of the Rules Established in Council Regulation




  1
    Iberostar is a company incorporated under the laws of Spain with its domicile in Palma de Mallorca, Spain.
  2
    A Declaration of Iberostar’s Spanish counsel, Hermenegildo Altozano, attached hereto as Exhibit B, attests to the
  filing of the application on April 15, 2020, and the request for expedited processing by the European Commission.


                                                          2
Case 1:20-cv-20078-RNS Document 16 Entered on FLSD Docket 04/23/2020 Page 3 of 12



  2271/96 (“Law 27/1998”). See Law 27/1998, art. 5. The potential for sanctions is elevated given

  the Spanish government’s overt repudiation of Title III of the Act.3

           4.       However, if Iberostar fails to timely respond to the Complaint, it risks the

  possibility of not only waiving certain Rule 12(b) defenses, but also the potential entry of a default

  judgment pursuant to Fed. R. Civ. P. 55.

           5.       Therefore, as it awaits a response from the European Commission on its

  application, Iberostar respectfully requests a brief stay of proceedings based on the principle of

  international comity that counsels recognition and accommodation by U.S. courts of a foreign

  jurisdiction’s interests in a matter involving its nationals. A temporary stay will also conserve the

  parties’ and the Court’s scarce judicial resources. If the motion is granted, Iberostar will provide

  status reports on the progress of its application every thirty (30) days, or as otherwise directed by

  the Court. Iberostar further warrants that it will continue to press for an expeditious disposition of

  its pending application before the European Commission. To that end, Iberostar has already asked

  the Secretariat of State for Commerce of the Kingdom of Spain to bring to the attention of the

  European Commission the need to timely address the request for authorization filed by Iberostar.

                                    II.     FACTUAL BACKGROUND

           6.       On January 8, 2020, Plaintiff filed this action against Iberostar, asserting a claim

  under the Helms-Burton Act. Until May 2, 2019, the Act had been suspended by every presidential

  administration since the legislation was enacted in 1996, largely to reduce the potential for reprisals



  3
    Government of Spain, Ministry of Foreign Affairs, European Union and Cooperation. “Spain rejects U.S.
  announcement of implementation of Title III of the Helms-Burton Act.” Official Statement 072 (Apr. 17, 2019),
  http://www.exteriores.gob.es/Portal/en/SalaDePrensa/Comunicados/Paginas/2019_COMUNICADOS/20190417_C
  OMU072.aspx (last visited Apr. 17, 2020). In addition, Spain’s Minister of Industry, Commerce and Tourism added,
  “[a]s long as there are measures by the United States that threaten the interests of Spanish companies, the government
  will support the Spanish companies.” Madrid to Back Spanish Firms Operating in Cuba Against U.S. Lawsuits, EFE,
  May 7, 2019, https://www.efe.com/efe/english/world/madrid-to-back-spanish-firms-operating-in-cuba-against-us-
  lawsuits/50000262-3969592 (last visited Apr. 17, 2020).


                                                            3
Case 1:20-cv-20078-RNS Document 16 Entered on FLSD Docket 04/23/2020 Page 4 of 12



  by United States’ allies that continue to conduct business with Cuba. See generally Compl., ECF

  No. 1. Plaintiff appears as personal representative of the Estates of Dolores Martí Mercadé and

  Fernando Canto Bory. Id., ¶ 2. Plaintiff alleges that Iberostar knowingly and intentionally traffics

  in confiscated property in Cuba in violation of the Act. Id., ¶¶ 34, 40, 42, 57, 62.

            7.     On March 19, 2020, a DHL package containing a copy of the Complaint and a

  Summons was delivered to Iberostar at a corporate office in Palma de Mallorca, Spain. It was not

  addressed to any specific individual. The service of process was invalid.

            8.     On April 7, 2020, Iberostar filed a Motion for Enlargement of Time to Respond to

  Plaintiff’s Complaint (ECF No. 10), which sought an extension until July 8, 2020, to respond to

  the Complaint. As support for the motion, Iberostar asserted that it was “in the midst of an

  unprecedented crisis” due to the coronavirus pandemic and that the instant action implicated

  complex issues of European law, namely the application of Council Regulation 2271/96. Id., ¶¶

  34, 40.

            9.     Pursuant to the Court’s April 8, 2020 paperless order granting in part and denying

  in part Iberostar’s Motion for Enlargement of Time to Respond to the Complaint (ECF No. 13),

  Iberostar’s response is currently due on or before May 8, 2020. Thus, the time to answer, respond

  or otherwise move has not yet expired.

            10.    This motion is not made for the purpose of delay and Plaintiff will not be seriously

  prejudiced by the grant of the requested stay. Iberostar wishes to see this action dealt with early

  and dispositively and has a strong and compelling basis upon which to seek dismissal for, among

  other things, insufficient service of process and lack of personal jurisdiction.4



  4
   A motion to stay is neither a responsive pleading nor a motion brought under Fed. R. Civ. P. 12, and thus does not
  operate as a waiver of the defense of lack of personal jurisdiction. See Lane v. XYZ Venture Partners, L.L.C., 322 F.
  App’x 675, 678 (2009). Iberostar reserves all its rights and will move to dismiss based on its Rule 12 defenses.


                                                           4
Case 1:20-cv-20078-RNS Document 16 Entered on FLSD Docket 04/23/2020 Page 5 of 12



                                 III.   LEGAL FRAMEWORK

          11.     International comity concerns arise in this case from Europe’s long-standing

  opposition to the extraterritoriality of the Helms-Burton Act. See Odebrecht Const., Inc. v. Prasad,

  876 F. Supp. 2d 1305, 1311–12 (S.D. Fla. 2012) (recognizing that “[t]he passage of the Libertad

  Act caused an international uproar among United States’ allies due to the extraterritorial reach of

  Title III”); see also United States v. Brodie, 403 F.3d 123, 129 (3d Cir. 2005) (“Numerous

  countries, including the European Union, Canada and Mexico, reacted to the strengthening of the

  American Cuban embargo, and its purported application to American subsidiaries abroad, by

  enacting countermeasures.”). Brussels and Madrid have historically maintained a policy of

  economic engagement to bring about political reform in Cuba as evidenced by investment and

  trade agreements between the EU, Spain and Cuba. In contrast, the U.S., except during the Obama

  Administration, has pursued a policy of economic isolation to motivate political reform on the

  Island. These differences resulted in the imposition of restrictions on European companies such

  as Iberostar.

          12.     In November 1996, the EU responded to the U.S. congressional approval of the

  Helms-Burton Act by promulgating the Council Regulation 2271/96, a “blocking regulation”

  which asserts that the EU as a matter of sovereignty does not recognize the extraterritorial

  application of the Helms-Burton Act to European entities. See generally Council Regulation.

          13.     Furthermore, Article 5 of the Council Regulation 2271/96 expressly prohibits EU

  member state corporations, such as Iberostar, from complying with “any requirement or

  prohibition, including requests of foreign courts, based on or resulting, directly or indirectly, from

  the laws specified in the Annex [the Helms-Burton Act] or from actions based thereon or resulting

  therefrom.” Id., art. 5.




                                                    5
Case 1:20-cv-20078-RNS Document 16 Entered on FLSD Docket 04/23/2020 Page 6 of 12



          14.    An EU member state corporation’s failure to comply with Article 5’s requirements

  may result in sanctions by its home country. See id., Art. 9 (“Each Member State shall determine

  the sanctions to be imposed in the event of breach of any relevant provisions of this Regulation.

  Such sanctions must be effective, proportional and dissuasive.”).

          15.    On July 13, 1998, the Spanish Congress passed Spanish Law 27/1998. Article 3 of

  Spanish Law 27/1998 provides that no European entity “will respect, directly or through a

  subsidiary or intermediary, actively or by deliberate omission, the requirements or prohibitions,

  including the requirements of foreign courts, based on the Legislative texts that are listed in the

  annex to Regulation (EC) number 2271/96 [which includes the Act], or derived from them directly

  or indirectly, or in actions based on or derived from them.” A violation of this prohibition

  constitutes a serious infraction, which may result in fines imposed on Iberostar for up to EUR

  600,000 for each breach. Id., Arts. 3 and 5.

          16.    As a means of providing an alternative to punitive measures, Article 5 of the

  Council Regulation 2271/96 provides that member state corporations “may be authorized, in

  accordance with the procedures provided in Articles 7 and 8 to comply fully or partially to the

  extent non-compliance would seriously damage their interests or those of the Community.” Id.,

  art. 5 ¶ 2.

          17.    To facilitate this authorization process, the European Commission promulgated the

  Commission Implementing Regulation (EU) 2018/1101, of 3 August 2018, Laying Down the

  Criteria for Application of the Second Paragraph of Article 5 of Council Regulation (EC) No

  2271/96 Protecting against the Effects of the Extra-territorial Application of Legislation Adopted




                                                  6
Case 1:20-cv-20078-RNS Document 16 Entered on FLSD Docket 04/23/2020 Page 7 of 12



  by a Third Country, and Actions Based Thereon or Resulting Therefrom. See Implementing

  Regulation 2018/1101, 2018 O.J. (L 199) 1 (EC).5

            18.    As described above, Iberostar has requested such authorization by filing a formal

  application with the European Commission pursuant to Implementing Regulation (EU) 2018/1101.

  The request is currently pending.

                             IV.      APPLICABLE LEGAL STANDARD

            19.    It is well established that district courts enjoy “broad authority to grant a stay.” In

  re Alves Braga, 789 F. Supp. 2d 1294, 1307 (S.D. Fla. 2011). The power to stay is “incidental to

  the power inherent in every court to control the disposition of the causes on its docket with

  economy of time and effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299

  U.S. 248, 254 (1936). Ultimately, whether to grant a stay “calls for the exercise of judgment, which

  must weigh competing interests and maintain an even balance.” Id. As the Eleventh Circuit has

  stated:

            a variety of circumstances may justify a district court stay pending resolution of a
            related case in [a foreign] court. A stay sometimes is authorized simply as a means
            of controlling the district court’s docket and of managing cases before the district
            court. And, in some cases, a stay might be authorized also by principles of
            abstention.

  Ortega Trujillo v. Conover & Co. Commc’ns, 221 F.3d 1262, 1264 (11th Cir. 2000) (citations

  omitted). Such a stay may be justified when principles of abstention, such as international comity,

  are implicated as long as the stay is not “immoderate.” Id.; see also Jones v. Cent. Loan Admin. &

  Reporting, 2016 WL 4530882, at *1 (S.D. Fla. Aug. 30, 2016) (“[S]o long as a stay is neither

  ‘immoderate’ nor indefinite, a stay is appropriate in the interest of judicial convenience.”) (Scola,

  J.).


  5
   An English language version of the Implementing Regulation is available at https://eur-lex.europa.eu/legal-
  content/EN/TXT/PDF/?uri=CELEX:32018R1101&from=EN (last visited April 18, 2020).


                                                          7
Case 1:20-cv-20078-RNS Document 16 Entered on FLSD Docket 04/23/2020 Page 8 of 12



                                                V.     ARGUMENT

          20.      The Court should exercise its discretion and temporarily stay the proceedings on

  the principle of international comity to allow Iberostar to both defend its interests in this litigation

  and comply with the European regulations by which it must abide as a European entity.

  International comity is the recognition “which one nation allows within its territory to the

  legislative, executive, or judicial acts of another nation, having due regard both to international

  duty and convenience, and to the rights of its own citizens, or of other persons who are under the

  protection of its laws.” Turner Entm’t Co. v. Degeto Film GmbH, 25 F.3d 1512, 1519 (11th Cir.

  1994) (quoting Hilton v. Guyot, 159 U.S. 113, 164 (1895)). By staying this proceeding on the

  principle of international comity for a few weeks, the Court would be allowing recognition to the

  mechanism in European legislation that would permit Iberostar to participate in these proceedings

  by obtaining an authorization to do so from the European Commission.6 Iberostar is seeking a

  maximum stay of 75 days and it would respond promptly after a decision is received from the EU.

  The Eleventh Circuit has explained that, “[i]nternational comity serves as a guide to federal courts

  where ‘the issues to be resolved are entangled in international relations.’ ” Ungaro-Benages v.

  Dresdner Bank AG, 379 F.3d 1227, 1237 (11th Cir. 2004) (quoting In re Maxwell Commc’n Corp.,

  93 F.3d 1036, 1047 (2d Cir. 1996)). Iberostar is entangled between two conflicting legal systems

  and seeks time to receive the authorization that will let it comply with both of them.

          21.      The Supreme Court has “long recognized the demands of comity in suits involving

  foreign states, either as parties or as sovereigns with a coordinate interest in the litigation.” Societe

  Nationale Industrielle Aerospatiale v. U.S. Dist. Court for S. Dist. of Iowa, 482 U.S. 522, 546




  6
    “The European Commission is the executive and administrative organ of the European Communities.” Intel Corp.
  v. Advanced Micro Devices, Inc., 542 U.S. 241, 250 (2004) (quotation omitted).


                                                        8
Case 1:20-cv-20078-RNS Document 16 Entered on FLSD Docket 04/23/2020 Page 9 of 12



  (1987) (emphasis added).7 The Court further cautioned that “American courts should therefore

  take care to demonstrate due respect for any special problem confronted by the foreign litigant on

  account of its nationality or the location of its operations, and for any sovereign interest expressed

  by a foreign state.” Id. The problem that Iberostar faces here – namely, the conflict between the

  European and the U.S. legal systems – is on account of Iberostar’s European nationality. It is a

  “special problem” because Iberostar is the subject of one of the very first few lawsuits brought in

  the U.S. against European entities for alleged violations of the Helms-Burton Act. Due to the

  longstanding suspension of the Act, Europe did not have to apply the Council Regulation

  2271/1996 to the Act until 2019. The European Union and the Kingdom of Spain have expressed

  a sovereign interest in protecting their entities from the extraterritorial application of the Act, while

  providing them with a mechanism to seek authorization to engage in U.S. litigation when their

  interests are at stake. Iberostar seeks time to exhaust the legal remedy available to it to participate

  in this proceeding by receiving authorization from the Commission to do so.

           22.      Other courts of this Circuit have granted or enforced stays where issues of

  international comity were a significant factor in the courts’ decisions. See e.g., Turner, 25 F.3d at

  1523 (reversing and remanding for entry of stay based on principles of international comity);

  Posner v. Essex Ins. Co., 178 F.3d 1209, 1224 (11th Cir. 1999) (concluding based on Turner

  factors that trial court should have stayed rather than dismissed underlying action); Dash 224, LLC

  v. Aerovias de Integracion Reg’l Aires, S.A., 2014 WL 11456463, at *5 (S.D. Fla. Mar. 27, 2014),



  7
    This Supreme Court’s decision is often cited for its express rejection of a French blocking statute where the Court
  concluded that such “statutes do not deprive an American court of the power to order a party subject to its jurisdiction
  to produce evidence even though the act of production may violate that statute.” Societe Nationale Industrielle
  Aerospatiale v. U.S. Dist. Court for S. Dist. of Iowa, 482 U.S. 522, 544 n.29 (1987) (emphasis added). Beyond the
  fact that jurisdiction was not an issue before the Court, the Court also concluded that it would “not articulate specific
  rules to guide this delicate task of adjudication” in all cases involving foreign blocking statutes. Id. at 546. Instead,
  the Court noted that each case involving such blocking statutes must be scrutinized on its own “particular facts,
  sovereign interests, and likelihood that resort to those procedures will prove effective.” Id. at 544.


                                                             9
Case 1:20-cv-20078-RNS Document 16 Entered on FLSD Docket 04/23/2020 Page 10 of 12



   aff’d sub nom. Dash 224 LLC v. Aerovias de Integracion Reg’l Aires SA, 605 F. App’x 868 (11th

   Cir. 2015) (granting stay where Court was “confident that sufficient progress has been made in the

   [foreign proceeding] to justify a stay of this matter, ensuring fairness to the litigants as well as an

   efficient use of judicial resources”).

            23.      Staying this action would not harm Plaintiff during this early stage of litigation, as

   her Helms-Burton Act claims remain preserved and the discovery process has yet to begin, and

   supports international abstention principles. See Turner Entm’t Co., 25 F.3d at 1522 (“Ensuring

   the ability of the parties to fully and fairly litigate their claims . . . is a paramount goal of

   international abstention principles.”). Further, Plaintiff is seeking monetary compensation through

   this litigation, rather than injunctive or other relief of a time-sensitive nature. However, denying a

   stay would harm Iberostar by requiring it to answer or otherwise move to dismiss the Complaint

   before receiving the required authorization from the European Commission to do so, thus exposing

   Iberostar to potential sanctions pursuant to Article 9 of Council Regulation 2271/96. See Council

   Regulation 2271/96, art. 9.

            24.      The duration of the requested stay is short and subject to reasonable time limits.

   The estimated timetable for the European Commission to decide Iberostar’s request for an

   authorization to defend its interests in this action is approximately ten weeks from receipt of

   Iberostar’s April 15, 2020 application. Once the Commission either approves or declines8

   Iberostar’s application, the Court can then lift the stay and Iberostar would promptly address issues

   raised by the Summons and Complaint in this case. Under such circumstances, a stay is therefore

   appropriate. See e.g., Morrissey v. Subaru of Am., Inc., 2015 WL 4512641, at *2 (S.D. Fla. July


   8
     If the Commission denied Iberostar’s application, Iberostar would be put in the difficult position of deciding between
   complying with European legislation or defending its interests in this litigation. Accordingly, Iberostar seeks a brief
   stay to exhaust the remedies legally available to it to comply with both legal systems. If Iberostar is denied the
   opportunity by the European Commission, Iberostar will decide what course of action to take at that time.


                                                             10
Case 1:20-cv-20078-RNS Document 16 Entered on FLSD Docket 04/23/2020 Page 11 of 12



   24, 2015) (concluding stay was appropriate where moving party “identified the specific resolution

   point that will terminate the stay”).

                   CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(3)

   Defendant has conferred with Plaintiff’s counsel about the request to stay the proceedings in

   accordance with Local Rule 7.1(a)(3), and Plaintiff’s counsel does not agree to the requested relief.

          WHEREFORE, Defendant respectfully requests the Court for an order staying the

   proceedings for a period not to exceed 75 days until Defendant obtains a decision from the

   European Commission to answer or otherwise move to dismiss the Complaint. In any event,

   Defendant will notify the Court as soon as a decision has been received from the European

   Commission.

   Filed this 23rd day of April, 2020.

                                                     Respectfully Submitted,

                                                     Counsel for Iberostar

                                                     HOLLAND & KNIGHT LLP
                                                     701 Brickell Avenue
                                                     Suite 3300
                                                     Miami, Florida 33131
                                                     Telephone: (305) 374-8500
                                                     Facsimile: (305) 789-7799
                                                     Email: adolfo.jimenez@hklaw.com
                                                     Email: katharine.menendez@hklaw.com

                                                     By: /s/Adolfo E. Jiménez
                                                        Adolfo E. Jiménez
                                                        Fla. Bar No. 869295




                                                    11
Case 1:20-cv-20078-RNS Document 16 Entered on FLSD Docket 04/23/2020 Page 12 of 12



                                     CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on April 23, 2020, a true and correct copy of this MOTION

   FOR A STAY was filed with the Clerk of Court using the CM/ECF system which will send a

   notification of the filing to all counsel and parties of record.

                                                                      /s/Adolfo E. Jiménez
                                                                      Adolfo E. Jiménez




                                                     12
